Case 5:20-cv-01147-EEF-MLH Document 1 Filed 09/03/20 Page 1 of 9 PageID #: 1



                        UNITED STATES DISTRICT COURT
                IN AND FOR THE WESTERN DISTRICT OF LOUISIANA
                            SHREVEPORT DIVISION

BERNARD GRAHAM
                                                      CIVIL ACTION NO. _________________


                       PLAINTIFF,                     JUDGE________________________

VERSUS

PINNERGY, LTD. and                                    MAGISTRATE JUDGE____________
SCHRAMM, INC.

                                                      JURY DEMANDED

                       DEFENDANTS.

                     COMPLAINT AND DEMAND FOR JURY TRIAL

       NOW INTO COURT, through undersigned counsel, comes plaintiff, BERNARD

GRAHAM, who respectfully states the following:

                                         THE PARTIES

       1.      Plaintiff, BERNARD GRAHAM, a major individual who resides and is domiciled

in the Parish of Lafayette, State of Louisiana.

       2.      Defendant herein is PINNERGY, LTD. (hereinafter referred to as “Pinnergy”), a

foreign corporation authorized to do and doing business in the State of Louisiana.

       3.      Defendant herein is SCHRAMM, INC. (hereinafter referred to as “Schramm”), a

foreign corporation authorized to do and doing business in the State of Louisiana.

       4.      Defendants herein are jointly and severally liable unto Plaintiff for all such damages

as are reasonable in the premises herein, together with legal interest thereon from date of judicial

demand, until paid, and for all costs of these proceedings.

                                            Page 1 of 9
Case 5:20-cv-01147-EEF-MLH Document 1 Filed 09/03/20 Page 2 of 9 PageID #: 2



                                  JURISDICTION and VENUE

        5.     Federal diversity jurisdiction exists pursuant to 28 U.S.C. § 1332. The parties to

this lawsuit are citizens of different states and the matter in controversy exceeds the sum or value

of $75,000.00, exclusive of interest and costs.

        6.     Venue is proper in this District as a substantial part of the events or omissions

giving rise to the claim occurred in this judicial district. 28 U.S.C. 1391(b)(2).

                               REQUEST FOR TRIAL BY JURY

        7.     Plaintiff requests a trial by jury.

                                   FACTUAL ALLEGATIONS

        8.     On or about September 3, 2019, Plaintiff was employed by Pipe Pros as a floor

hand.

        9.     At all pertinent times hereto, Plaintiff and two other Pipe Pros employees left

Lafayette, Louisiana in a Pipe Pros company van and drove to Defendant Pinnergy’s premises

(hereinafter also referred to as the “Pinnergy rig”), which is located 1.5 miles west of Lake End,

Red River Parish, Louisiana.

        10.    Plaintiff and the other Pipe Pros employees were to do casing work on the Pinnergy

rig. And the work was a “day job”, thus to be completed in a few hours.

        11.    Upon information and belief, the Pinnergy rig was manufactured by Defendant

Schramm.

        12.    Pipe Pros furnished all the equipment and tools needed for the performance of its

work.

        13.    At all pertinent times hereto, the Pinnergy rig was in the care, custody and control


                                             Page 2 of 9
Case 5:20-cv-01147-EEF-MLH Document 1 Filed 09/03/20 Page 3 of 9 PageID #: 3



of Defendant Pinnergy. In fact, one of Defendant Pinnergy’s employees was operating the rig at

the time of Plaintiff’s injury.

        14.       Defendant Pinnergy was thus responsible for the maintenance and repair of its rig.

        15.       At all pertinent times hereto, Plaintiff was standing on a small, square-shaped rotary

platform on the Pinnergy rig. This platform only provided only enough room for one person to

stand. And immediately adjacent to Plaintiff was a top drive roller, which subsequently mashed

his right hand.

        16.       Upon information and belief, the rotary platform is frequently occupied.

        17.       On said date and during the course of his duties, Plaintiff squatted down to pull out

a safety pin off the elevator in order to open up the latch in and release the pipe.

        18.       Plaintiff suddenly lost his footing and extended his right hand out to regain his

balance. However, the exposed, unguarded top drive roller mashed his right hand. As a result,

Plaintiff underwent multiple surgeries and eventually had one of his fingers amputated.

        19.       Immediately after the subject accident, Defendant Pinnergy placed a guard on the

top drive roller to prevent reoccurrence.

        20.       In order for Plaintiff to perform his job duties, there was no reasonable avoidance

of the defective conditions/hazards created by Defendant Pinnergy’s rig.

                                    DEFENDANT – PINNERGY

        21.       Plaintiff re-alleges and incorporates by reference paragraphs 1 through 20,

inclusive, as though fully set forth herein.

        22.       As owner and custodian of the rig, Defendant Pinnergy was responsible for

maintaining its premises in a safe manner.


                                               Page 3 of 9
Case 5:20-cv-01147-EEF-MLH Document 1 Filed 09/03/20 Page 4 of 9 PageID #: 4



        23.     However, Defendant Pinnergy created a dangerous, unsafe environment and

defective conditions on its rig by failing to have a guard on the top drive roller and/or any protective

barrier surrounding the rotary platform.

        24.     Defendant Pinnergy had actual and/or constructive knowledge of the above

described defective conditions and hazards but failed to exercise reasonable care to remedy the

defective conditions and hazards or reduce its potential to cause foreseeable injuries like the ones

sustained by Plaintiff.

        25.     Defendant Pinnergy is liable unto Plaintiff for its own negligence and any

negligence of its employees pursuant to La. Civ. Code Articles 2315, 2316, and 2320.

        26.     Pursuant to La. Civ. Code Article 2317, Defendant Pinnergy is strictly liable to

Plaintiff because the rig was in its custody at all pertinent times hereto; the rig was defective – no

guarding on the top drive roller and/or no protective barriers surrounding the rotary platform; and

these defective conditions caused the injuries complained of herein.

        27.     Defendant Pinnergy committed the following acts of fault, negligence and gross

and wanton negligence which were the proximate cause of the hazard and resulting injuries in the

following, non-exclusive particulars:

                a.        Creating an unreasonable risk of harm and defective condition on its
                          rig by failing to have any guarding on the top drive roller;

                b.        Creating an unreasonable risk of harm and defective condition on its
                          rig by failing to have any protective barriers on the rotary platform;

                c.        Allowing the aforementioned unsafe, defective conditions to remain on the
                          rig;

                d.        Failing to warn Plaintiff of the hazards presented by the foregoing defective
                          conditions;


                                               Page 4 of 9
Case 5:20-cv-01147-EEF-MLH Document 1 Filed 09/03/20 Page 5 of 9 PageID #: 5



               e.      Failing to take proper precautions for the safety of Plaintiff;

               f.      Failing to remedy the hazardous/defective conditions despite knowledge
                       (actual or constructive) of the presence of same;

               g.      Violating OSHA rules and regulations as well as other occupational
                       regulations designed to protect Plaintiff; and

               h.      All acts of negligence described in this complaint and any and all other
                       acts which may be discovered or proven.

       28.     Plaintiff further alleges that because Defendant Pinnergy had exclusive control,

custody and care of the rig described herein or as otherwise may be shown, Defendant Pinnergy is

therefore liable unto Plaintiff for all damages sustained under the doctrine Res Ipsa Loquitor.

                                  DEFENDANT – SCHRAMM

       29.     Plaintiff re-alleges and incorporates by reference paragraphs 1 through 20,

inclusive, as though fully set forth herein.

       30.    At all pertinent times hereto, Defendant Schramm owed a duty to use appropriate

care in designing, manufacturing, inspecting, testing, marketing and selling the subject rig, which

duty Defendant Schramm breached in one or more of the following ways, any one of which was a

departure from the accepted standard of care:

               a.    In designing and manufacturing a defective and inadequate rig as it failed to
                      include a protective guard on the top drive roller and/or any protective barrier
                      surrounding the rotary platform;

               b.     In negligently inspecting or testing the subject rig prior to marketing and
                      sale;

               c.     In negligently placing the subject rig in the market and selling the subject rig
                      to the general public when the known defects could cause failure during
                      reasonably anticipated use;

               d.     In failing to adequately design and/or manufacture the subject rig to prevent
                      it from failing during reasonably anticipated use;

                                               Page 5 of 9
Case 5:20-cv-01147-EEF-MLH Document 1 Filed 09/03/20 Page 6 of 9 PageID #: 6




               e.    In failing to provide an adequate warning regarding the defective condition
                      of the subject rig which was known or should have been known to Schramm;

               f.    In failing to adequately inspect, test, market and sell the subject rig which
                     was not designed or manufactured to reflect the known state of the art and
                     available technology to prevent the subject rig from failing during
                     reasonably anticipated use;

               g.    In being otherwise negligent in the inspecting, testing, marketing and sale of
                     the subject rig;

               h.     Prior to the injuries complained of herein, Defendant Schramm knew, or in
                      the exercise of reasonable care, should have known that the subject rig was
                      in a defective condition or was defectively designed as previously alleged,
                      and was in an unreasonably dangerous condition and constituted a
                      dangerous product. The aforesaid dangerous and defective condition of the
                      subject rig for a sufficient period of time for Defendant and Schramm to have
                      discovered it and made the necessary corrections; and

               i.     Prior to the injuries complained of herein, Schramm was aware of similar
                      occurrences involving injury to persons from the same defective conditions
                    as previously alleged herein, yet Defendant Schramm failed to take any of
                     the steps as alleged in the aforementioned paragraphs to either correct these
                    defective conditions or to warn its purchasers and any foreseeable users of
                     the defects. Said conduct constitutes willful, wanton, intentional and gross
                     recklessness on the part of Defendant Schramm.

       31.     Defendant Schramm is the manufacturer who is liable to Plaintiff under the

provisions of the Louisiana Products Liability Act (La. R.S. §9:2800.51, et seq). Plaintiff shows

that said Defendant is liable for his injuries and damages proximately caused by a characteristic of

the subject rig that rendered the subject rig unreasonably dangerous and that such damage arose

from Plaintiff’s reasonably anticipated use of the rig. The subject rig was unreasonably dangerous

by the fault of Defendant Schramm, as set forth in the following non-exclusive particulars, to-wit:

               a.      The subject rig was unreasonably dangerous in construction and/or
                       composition as provided by La. R.S. §9:2800.55 and/or due to the fact that
                       the subject rig would fail during its reasonably anticipated use, the subject
                       rig was unreasonably dangerous because it failed to perform to the design

                                            Page 6 of 9
Case 5:20-cv-01147-EEF-MLH Document 1 Filed 09/03/20 Page 7 of 9 PageID #: 7



                       specifications and/or performance standards of the Defendant, as further set
                       forth in La. R.S. §9:2800.55;

               b.      The subject rig was unreasonably dangerous in design as provided in La.
                       R.S. §9:2800.56 and, at the time the subject rig left the control of the
                       Defendant, there existed an alternative design for the product that was
                       capable of preventing Plaintiff’s damages;

               c.      The subject rig was unreasonably dangerous because the Defendant knew
                       that the subject rig possessed characteristics that may cause the damages
                       herein and yet failed to provide an adequate warning of such characteristics
                       and its danger to users and handlers of the product like Plaintiff, as provided
                       by LA. R.S. §9:2800.57;

               d.      The subject rig was unreasonably dangerous because it did not conform to
                       the express warranties of the Defendant, as set forth in La. R.S. §9:2800.58
                       which warranties induced the Plaintiff to use the defective subject rig,
                       which the Defendant knew, or should have known, would fail during its
                       reasonably anticipated use within the period of the warranty; and

               e.      Plaintiff reserves the right to show such acts of negligence as may be
                       determined during the course of discovery, and shown on the trial thereof.

       32.     The damages suffered by Plaintiff was the direct and proximate result of the

unreasonably dangerous defects in said subject rig, which was designed and/or manufactured

and/or assembled and/or distributed and/or sold by Defendant Schramm.

       33.     The aforementioned subject rig was in substantially the same condition at the time

it was manufactured, designed, inspected, tested, marketed and/or sold by Defendant Schramm, as

it was at the time of the injuries complained of herein.

                                   PLAINTIFF’S DAMAGES

       34.     Since the subject accident, Plaintiff has been receiving worker’s compensation

benefits for his injuries and has not been released to return to fit-for-duty status by his treating

physician.

       35.     Plaintiff’s injuries will greatly his work activities and other activities in the future,

                                             Page 7 of 9
Case 5:20-cv-01147-EEF-MLH Document 1 Filed 09/03/20 Page 8 of 9 PageID #: 8



and will prevent him from returning to work as a floor hand. The injuries have resulted and will

continue to result in the significant loss of his wage earning capacity. The injuries will also result

in a loss of a career and a loss of other pursuits and ambitions.

       36.     Plaintiff has been caused to endure physical pain, mental/psychological

pain/trauma, suffering and disability. He has also sustained mental anguish and a loss of his

enjoyment of life.

       37.     Plaintiff avers that Defendants Pinnergy and Schramm are liable for its negligent

acts and/or omissions for the injuries sustained herein and asks for judgment against it in an amount

for such damages as are reasonable in the premises, in the following particulars:

               a.      Past, present, and future pain and suffering and disability (mental and
                       physical);

               b.      Loss of enjoyment of life;

               c.      Past, present and future medical expenses;

               d.      Past, present and future economic losses;

               e.      Loss of earning capacity and loss of household services;

               f.      Mental anguish;

               g.      Disability;

               h.      Inconvenience;

and together with the interest from date of judicial demand and for all costs of these proceedings.

       38.     Plaintiff alleges upon information and belief that it will be necessary to present

expert testimony during the preparation for and the trial on the merits of this case and as such,

desire that all such expert witness fees be taxed as court costs and assessed against the said

defendants.

                                             Page 8 of 9
Case 5:20-cv-01147-EEF-MLH Document 1 Filed 09/03/20 Page 9 of 9 PageID #: 9



          WHEREFORE, plaintiff, BERNARD GRAHAM, prays that defendants, PINNERGY,

LTD. and SCHRAMM, INC., be duly cited and served with this Complaint, that they be required

to appear and answer same within the delays provided by law, and that after all due proceedings

are had, there be judgment rendered herein in favor of Plaintiff and against Defendants, in solido,

for all such damages as are reasonable in the premises, with legal interest thereon from date of

judicial demand until paid, for all costs of these proceedings, and for all other general and equitable

relief.

                                               Respectfully submitted,

                                               INZINA LAW FIRM, LLC

                                               /s/ Blase Inzina____________
                                               Blase Inzina, #28089
                                               415 S. Pierce Street
                                               Lafayette, Louisiana 70501
                                               Phone: (337) 347-7177
                                               Facsimile: (337) 504-7691
                                               blase@blaseinzina.com
                                               Attorney for Plaintiff, Bernard Graham



Please Serve:

PINNERGY, LTD.
through its agent for service of process:
CT Corporation System
8550 United Plaza
Baton Rouge, LA 70809

SCHRAMM, INC.
Through its agent for service of process:
Craig A. Mayman
800 E. Virginia Avenue
West Chester, PA 19380-4430



                                             Page 9 of 9
